Case 15-11089-TPA         Doc 82  Filed 11/02/20 Entered 11/02/20 15:53:20 FILED
                                                                            Desc Main
                                 Document      Page 1 of 2                 11/2/20 2:38 pm
                                                                           CLERK
                                                                           U.S. BANKRUPTCY
                                                                           COURT - WDPA
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 JEFFREY MARTIN FELDMILLER and                   :   Case No. 15-11089-TPA
 SANDRA LEE FELDMILLER,                          :   Chapter 13
           Debtors.                              :
      RONDA J. WINNECOUR,                        :   Related to Doc. No. 74, 77
      CHAPTER 13 TRUSTEE,                        :
           Movant,                               :
              v.                                 :
      NEWREZ, LLC D/B/A                          :    Hearing: Dec. 9, 2020 at 10:00 A.M.
      SHELLPOINT MORTGAGE                        :
      SERVICING,                                 :
           Respondent.                           :

                                            ORDER


               On October 27, 2020, NewRez, LLC d/b/a Shellpoint Mortgage Servicing. filed a

Response to Notice of Final Cure Payment (“Response”) (Doc. 77) stating the Debtor has not

been current on all postpetition payments.       The Response will be scheduled for a status

conference, however, the Court notes that a response filed without a reasonable basis may result

in the issuance of an order to show cause requiring the applicable Parties to appear in Erie, PA,

under threat of possible sanctions for said filing. The Court has found that creditors continue to

file these responses without proper due diligence, which not only waste’s the Court’s time but

incurs unnecessary expenses and hardship for the Chapter 13 Trustee and Debtor.

Fed.R.Bank.Proc. 9011 requires attorney’s pleadings to be based on a reasonable inquiry. Filing

these responses as a means to obtain a further audit, among other things, from the Trustee is not a

reasonable inquiry.


               AND NOW, this 2nd day of November, 2020, for the reasons stated above, it is

hereby ORDERED, ADJUDGED, and DECREED that:


                                                1
Case 15-11089-TPA         Doc 82     Filed 11/02/20 Entered 11/02/20 15:53:20           Desc Main
                                     Document     Page 2 of 2



               (1)      A status conference on the Response to Notice of Final Cure Payment

Doc. 77) is scheduled for December 9, 2020 at 10:00 A.M. to be held by the Zoom Video

Conference Application. The Parties must comply with Judge Agresti’s Amended Notice of

Temporary Modification of Appearance Procedures, dated and effective June 10, 2020, which

can be found on the Court’s website at https://www.pawb.uscourts.gov/sites/default/

files/pdfs/tpa-proc-appearances.pdf


               (2)      Initializing Zoom Hearing:     To join the Zoom hearing please initiate and

use   the   following    link   at    least   15   minutes   prior   to   the   scheduled   hearing

time: https://www.zoomgov.com/j/16021303488, or use the following Meeting ID: 160 2130

3488. For questions regarding the connection contact Judge Agresti’s Staff Attorney Courtney

Helbling, at 814-464-9781.


               (3)      If the appropriate due diligence required under 11 US.C. § 1322(b)(5) is

not exercised in any response to the Trustee’s Notice of Final Cure, it will result in an order

being issued, requiring the person who filed the response, the Lender’s Chief Executive Officer,

and the head of the Lender’s bankruptcy department to personally appear in Erie, PA and show

cause as to why said parties should not be sanctioned, including but not limited to a monetary

sanction and/or denial of its claim, for running afoul of Fed.R.Bankr.Proc. 9011 by failing to

properly investigate its claim before filing a response.




                                                       Thomas P. Agresti, Judge
                                                       United States Bankruptcy Court
Case Administrator to serve:
       Mukta Suri, Esq.
       Ronda Winnecour, Chapter 13 Trustee
       Michael Jan Janin, Esq.
       Debtor

                                                   2
